Citation Nr: 0824980	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  05-37 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana

THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for otitis media.  

4.  Entitlement to service connection for a cholesteatoma of 
the left ear, claimed as a cyst in the left ear.  

5.  Entitlement to service connection for a respiratory 
disorder, to include chronic bronchitis and to include as a 
result of exposure to Agent Orange.  

6.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to service-connected 
diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
December 1970, including combat service in the Republic of 
Vietnam, and his decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
Indianapolis, Indiana, that denied the veteran's claims 
seeking service connection for hearing loss, tinnitus, otitis 
media, a cyst in the ear, and a respiratory disorder, and a 
July 2005 rating decision from the same RO denying service 
connection for erectile dysfunction.  

The veteran's erectile dysfunction claim is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran did not incur hearing loss as a result of his 
military service.  

2.  The veteran did not incur tinnitus as a result of his 
military service.  

3.  The veteran's otitis media is not related to service.  

4.  The veteran did not incur a cholesteatoma of the left ear 
as a result of his military service.  

5.  The veteran did not incur chronic bronchitis, or any 
other respiratory disorder, as a result of his military 
service, to include as due to his exposure to Agent Orange.  


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.385 (2007). 

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).  

3.  Otitis media was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2007).

4.  A cholesteatoma of the left ear was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

5.  A respiratory disorder, to include chronic bronchitis, 
was not incurred in or aggravated by active service, to 
include due to exposure from Agent Orange.  38 U.S.C.A. §§ 
1110, 1116(a)(1), 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.309(e)(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify 

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in June 2004 and April 2005 that fully 
addressed all notice elements.  Both of these letters were 
sent before the initial RO decisions.  The June 2004 letter 
informed him of what evidence was required to substantiate 
the claims of service connection, and of his and VA's 
respective duties for obtaining evidence.  The April 2005 
letter informed the veteran of what evidence was required to 
substantiate a claim of secondary service connection.  There 
is no allegation from the veteran that he has any evidence in 
his possession that is needed for full and fair adjudication 
of these claims.  Under these circumstances, the Board finds 
that the notification requirements have been satisfied as to 
both timing and content.

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal until March 2006.  However, there is 
no prejudice in issuing a final decision because the 
preponderance of the evidence is against the claims for 
service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Duty to Assist 

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the veteran's service 
medical records.  Also, the veteran received VA medical 
examination in August 2004 for the issues on appeal, and VA 
has obtained these records as well as the records of his VA 
outpatient care.  The veteran's private medical records have 
also been associated with the claims file.  Significantly, 
neither the appellant nor his representative has identified 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


Service Connection Claims 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In addition, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to herbicides 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, presumptive service 
connection for numerous diseases will be established even 
though there is no record of such disease during service, 
provided that the disease is are manifest to a degree of 10 
percent or more at any time after service.  38 C.F.R. 
§§ 3.307(a)(6)(ii), 3.309(e).  The availability of 
presumptive service connection for a disability based on 
exposure to herbicides does not preclude a veteran from 
establishing service connection with proof of direct 
causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see 
also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may be granted for disability proximately 
due to or the result of a service-connected disability.  38 
C.F.R.  § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  Pursuant to 38 C.F.R. § 3.310(b) secondary 
service connection on the basis of the aggravation of a 
nonservice-connected disorder by service-connected 
disability.  See also Allen.

Further, in cases where a veteran asserts service connection 
for injuries or disease incurred or aggravated in combat, 
38 U.S.C.A. § 1154(b) and its implementing regulation, 
38 C.F.R. § 3.304(d), are applicable.  This statute and 
regulation ease the evidentiary burden of a combat veteran by 
permitting the use, under certain circumstances, of lay 
evidence.  If the veteran was engaged in combat with the 
enemy, VA shall accept as sufficient proof of service 
connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with 
the circumstances, conditions, or hardships of such service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish 
service connection, however, there must be medical evidence 
of a nexus between the current disability and the combat 
injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 36-37 
(2007); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Hearing Loss and Tinnitus 

For VA purposes, hearing impairment is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hz is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 CFR 
§ 3.385 (2007).

The veteran contends that he is entitled to service 
connection for hearing loss and tinnitus.  In support, he 
reports being exposed to acoustic trauma during service, 
which is consistent with the nature, conditions and hardships 
of that service.  As such, VA must presume the occurrence of 
the in-service injury. 

On the authorized audiological evaluation in August 2004, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
10
LEFT
35
30
45
50
55







Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  
Puretone threshold averages were 11 dB for the right ear and 
45 dB for the left ear.  

Based on the above audiometric results, the Board recognizes 
that the veteran does in fact have a hearing disability.  
However, according to the August 2004 VA medical examination, 
the veteran's hearing loss is more likely related to his non-
military related otitis media than his military service.  
Thus, the medical nexus opinion in this case is against the 
veteran's claim of entitlement to service connection.  

The veteran contends that his hearing loss "could be due 
to" artillery gun fire.  While the veteran may in fact 
believe this to be true, the veteran, as a layperson, is not 
competent to provide a medical opinion as to the etiology of 
his current hearing loss.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, the Board finds the medical 
evidence of record to be more persuasive in this case.  

Additionally, the veteran contends that he is entitled to 
service connection for tinnitus.  According to the August 
2004 VA examination, the veteran reported constant tinnitus 
of the left ear and periodic tinnitus of the right ear.  Like 
hearing loss, however, the examiner concluded that the left 
tinnitus is more likely a result of his non-military related 
otitis.  The examiner also concluded that the right tinnitus 
is less likely than not related to the veteran's military 
service.  Therefore, service connection is not warranted.  
Since the preponderance of the evidence is against the 
claims, the provisions of 38 U.S.C. § 5107(b) regarding 
reasonable doubt are not applicable.  The claims of 
entitlement to service connection for hearing loss and 
tinnitus must be denied.

Otitis Media

The veteran contends that he should be granted service 
connection for otitis media.  However, a review of all of the 
veteran's service medical records reveal no indication of 
complaints of or treatment for any ear disorder and his 
representative does not contend otherwise. 

According to a December 1997 physical examination for an ear 
infection, the veteran suffered from "multiple episodes of 
childhood otitis."  However, according to the examiner, the 
veteran did not experience otitis until five to six years 
earlier, or 1991 or 1992.  Therefore, the evidence 
establishes that the veteran suffered from otitis media prior 
to his military service, but did not suffer from otitis media 
during his active military service.  Service connection is 
not warranted since the evidence of record establishes that 
this disorder arose from nonservice-related factors.  Since 
the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt 
are not applicable.  The appellant's claim of entitlement to 
service connection for otitis media must be denied.

Cyst in the Ear

The veteran contends that he should be granted service 
connection for a cholesteatoma, or a cyst in his left ear, 
which was surgically removed in February 1998.  However, a 
review of all of the veteran's service medical records reveal 
no indication of complaints of or treatment for any ear 
disorder, to include a cyst, during the veteran's military 
service.  The veteran's representative conceded this fact in 
a March 2006 letter to VA.  

In this case, there is no mention of the cyst in the 
veteran's ear until December 1997.  This is approximately 27 
years after the veteran's separation from service in December 
1970.  When considering whether or not to grant a claim for 
service connection, the Board may take into consideration the 
passage of a lengthy period of time in which the veteran did 
not complain of the disorder at issue.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical evidence of complaints of or 
treatment for a cyst of the ear for approximately 27 years 
after separation from service tends to establish that the 
veteran's cyst, which was removed in 1998, was not a result 
of his military service.

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The appellant's claim of 
entitlement to service connection for hearing a cyst of the 
left ear must be denied.

Respiratory Disorder

Service medical records are negative for chronic respiratory 
disability and the veteran does not contend otherwise.  In 
August 2004, the veteran was diagnosed with chronic 
bronchitis as part of a VA examination.  Although the veteran 
served in the Republic of Vietnam while on active duty, 
presumptive service connection is not available under 
38 C.F.R. § 3.309(e) for this disease.  In this regard, the 
Board notes that the Secretary recently reiterated that there 
is no positive association between exposure to herbicides and 
any condition for which he has not specifically determined 
that a presumption of service connection is warranted.  See 
72 Fed. Reg. 32395 (Jun. 12, 2007).  Thus, in the absence of 
any medical evidence linking a respiratory disability to 
service, service connection is not warranted for this 
disease.  Stefl.  In this case, there is no such medical 
evidence lining the veteran's hepatitis to his service or 
service connected disability.  Accordingly, the appeal is 
denied.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The appellant's claim of 
entitlement to service connection for a respiratory disorder 
must be denied.


ORDER

Service connection for hearing loss, tinnitus, otitis media, 
cholestoma of the left ear and for a respiratory disorder is 
denied.

REMAND

The veteran asserts that he has erectile dysfunction that is 
related to his service-connected diabetes mellitus.  A May 
2005 VA examiner opined, however, that it was less likely 
than not that the veteran's erectile dysfunction was related 
to his diabetes mellitus.  The examiner reasoned that the 
veteran's erectile dysfunction predated the veteran's 
diabetes mellitus by six years.  

In response, the veteran argues that he had diabetes mellitus 
prior to the initial diagnosis.  He has also submitted 
medical articles in support of the claim.  

As to the first argument, he has submitted several medical 
reports.  The first, dated March 2000, reflects that the 
veteran's blood glucose level was measured to be 107.  
According to this document, the normal range would be from 
70-110.  The second report is from June 2001, and a blood 
glucose measurement of 111 is recorded on this document.  
This is noted to be high as it is just outside of the normal 
range of 70-110.  

As to his second argument, the articles state that erectile 
dysfunction is very common in men with diabetes mellitus type 
II, and one article indicates that the prevalence of 
undiagnosed diabetes mellitus is very high in men with 
erectile dysfunction.  

In light of the foregoing, the Board finds that a VA 
examination is necessary to determine whether the veteran has 
erectile dysfunction that is caused or aggravated by his 
service-connected diabetes mellitus.  Thus, this issue must 
be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent, onset and etiology 
of the veteran's erectile dysfunction.  
The claims folder should be made 
available to and reviewed by the 
examiner.  All indicated studies should 
be performed and all findings should be 
reported in detail.  The examiner must 
opine as to whether it is at least as 
likely as not that the veteran's 
erectile dysfunction was caused or 
aggravated by either his service-
connected diabetes mellitus or his 
service-connected low back disability.  
The rationale for all opinions 
expressed should be provided in a 
legible report.  

2.  Then, the AMC should adjudicate the 
claim.  If the benefit sought on appeal 
is not granted, the AMC should issue 
the veteran and his representative a 
supplemental statement of the case and 
provide the veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


